m

FILE

UNITED STATES DISTRICT COURT

FOR THE DISTRICT ()F COLUMBIA  1 [* 2 
C‘;'::t :’.;Pi.:;‘;t;a; S:t:'.':::,::,zi
KENRICK HAMILTON, )
Plaintiff, §
v. § Civil Action NO. /(7£"  
DEPARTMENT OF HOMELAND SECURITY, §
Defendant. g
MEMORANDUM ()PINION

This matter comes before the Court upon review of plaintiffs application for leave to
proceed in forma pauperis and his pro se complaint. The instant complaint is substantially
similar to that filed in a recent lawsuit in the United States District Court for the Eastern District
ofVirginia. See Hamilton v. Dep ’z‘ ofHomeland Sec., No. 14-0913 (E.D. Va. filed July 21,
2014). "Considerations of comity and orderly administration of justice dictate that two courts of
equal authority should not hear the same case simultaneously." Was'hinglon Melro. Area Trahsz'l
Auth. v. Ragonese, 617 F.2d 828, 830 (D.C. Cir. 198()) (citation omitted). Accordingly, the 

Court will dismiss the complaint as duplicative. An Order is issued separately. 

ll… see

Uniled States District Judge

DATE; \D\,\ l/U§l&/l